Per Curiam :
The court committed no error in entering judgment non obstante veredicto on the question of law reserved. The sale on the mortgage transferred the land to the purchaser subject to the lease; but he became entitled to the rents which accrued after his purchase. The liability of the tenant to pay rent continued; but the right to receive it was transferred from his former landlord, to the purchaser at sheriff’s sale,
Judgment aiSrmod.

 Cited in De Roy v. Richards, 8 Pa. Super. Ot. 119-129, 42 W. N. 0. 499, 29 Pittsb. L. J. N. S. 78.